El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
En diez de marzo de 1919 fue presentada acusación en la Corte de Distrito de Aguadilla contra Obdulia Cuevas y Ernesto Mateu por el delito de adulterio, imputándoles que entre los meses de junio de 1918 y febrero de 1919 tuvieron comercio carnal, siendo la primera casada con Esteban Ba-rreto y el segundo soltero.
Celebrado el juicio, la corte los declaró culpables de dicho delito y los condenó a sufrir, cada uno de ellos, la pena de dos años de cárcel, contra cuyo fallo interpusieron los acusados este recurso de apelación en el que solicitan la re-vocación de la sentencia y su absolución fundados en que el juez sentenciador apreció la prueba erróneamente; recurso al que se adhiere el Fiscal de este Tribunal Supremo solici-*898tando también la revocación de la sentencia por el motivo alegado por los apelantes.
Los acusados presentaron prueba en su defensa que niega el beclro que se les imputa en la acusación pero prescindire-mos de ella para la consideración de este recurso porque si la evidencia que presentó el fiscal del distrito en el acto del juicio prueba su acusación, entonces resultaría contradicto-ria con la de los acusados y habiendo creído el juez la del fiscal, como lo demuestra la condena, habrá que sostener la .sentencia apelada, ya que a los jueces a qtw es a los que incumbe resolver los conflictos de la evidencia.
Así, pues, pasaremos a examinar la evidencia que la acu-sación presentó en el juicio para decidir si con ella pudo dic-tarse en este caso sentencia condenatoria.
El juicio tuvo lugar el día 14 de marzo de 1919 y la prueba que presentó el fiscal consistió en las declaraciones que rin-dieron toes testigos. Fue el primero de ellos Esteban Ba-rreto, esposo de la acusada Obdulia Cuevas, y declaró en sustancia que hacía dos años que estaba separado de su es-posa Obdulia Cuevas; que tiene un pleito de divorcio pen-diente contra ella; que el 23 de junio de 1917 se ausentó para el Canal de Panamá como militar, de donde regresó el 13 de febrero de 1919; que el día que llegó a Lares, donde vivía su esposa, no fue inmediatamente a visitarla; que su esposa llevaba relaciones ilícitas con Ernesto Mateu y la en-contró viviendo con éste; que no sabe dónde ella vivía mientras él estuvo en el Canal; que vió a Mateu sentado en una silla en la casa de Obdulia y no entró; que no vió ropa alguna de Mateu en la casa; que no entró en la casa de Obdulia y que lo ha visto entrar en la casa de ella.
El segundo testigo, Liborio Robles, manifestó que ha te-nido oportunidad de observar la vida de Mateu y de Obdulia; que vivían juntos; que ha visto a Ernesto Mateu en la casa de ella; que lo ha visto allí de noche, habiéndolo visto en-trar distintas veces; que habló con Obdulia cuando el asunto del divorcio y ella le manifestó que vivía con él; “que tuvo *899la oportunidad de ver por allí a Mateu distintas noclies qne él pasaba por la casa de Obdulia Cuevas bachateando”; que vió que se retiraba por la noche para acostarse; qne ha visto entrar allí a Maten y retirarse de la casa para la calle; qne lo ha visto entrar y retirarse en horas del día y de la noche; qne Obdulia vivía con Maten pero no sabe en qué tiempo, ni si fné con posterioridad a la fecha en qne fné decretado el divorcio, qne fné antes.
El ultimo testigo Pedro Bivera declaró qne ha observado la vida de Obdulia y de Ernesto entre junio del pasado año y febrero de este año; qne vió muchas veces a Ernesto Mateu por la casa de Obdulia, por la noche y por el día; qne sabe que vivía allí; que a cada rato hablaba con ella y qne le manifestó que vivía con él; que veía entrar a Ernesto en la casa de Obdulia; que una noche lo vió entrar porque “andaban en ruta y Mateu le cantaba canciones”; qne cree que Mateu se quedaría a dormir allí; que no observaba si él dormía en la casa de Obdulia porque se acostaba temprano y no se ocupaba de la vida de ellos; qne Mateu no tenía su 3'opa en la casa de Obdulia ni puede decir si comía allí y que no puede decir que Mateu vivía en casa de Obdulia sino que a cada rato lo veía por allí, pero lo vió entrar en la casa por mucho tiempo, de día y de noche.
Dando entero crédito a esas declaraciones prueban qne Ernesto Mateu vivía en la casa de Obdulia mientras ésta era casada y estaba separada de su esposo Barreto y que Ernesto entraba en la casa de día y de noche; pero no son suficientes para estimar probado que tuvieron comercio carnal, elemento esencial en el delito de adulterio, pues si bien el hecho de vivir juntos en la misma casa les daba la opor-tunidad de realizar tal comercio, no es suficiente por sí solo para concluir que lo tuvieron, faltando como falta la prueba de otras circunstancias que permitan deducir que estaban inclinados a realizar el acto sexual y que, por tanto, aprove-charon esa oportunidad. El Pueblo v. Cruz, 19 D. P. R. 702.
Por la razón expuesta el juez inferior apreció errónea-*900mente la prueba y la sentencia apelada debe ser revocada, dictándose otra absolutoria.

Revocada la sentencia apelada y absueltos los acusados.

Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf y del Toro.
El Juez Asociado Sr. Hutchison no tomó parte en la resolución de este casó.